DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2021 have being considered by the examiner.

Claim Objections
Claims 1-11 and 12, is objected to because of the following informalities:
In claims 1-11, Line 17-18 and 1-2 respectively, the term “least one VCSEL;,” should be changed to, “vertical-cavity surface-emitting lasers (VCSELs) 
In claim 12, Line 8 respectively, the term “said camera comprising an image sensor and a camera lens;,” should be changed to, “the one or more cameras comprising an image sensor and a camera lens;,” for clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-18, are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (US 20170082858 A1), hereinafter referenced as Klug and in view of Osman et al. (US 2014/0364212 A1), hereinafter referenced as Osman.


Regarding Claim 12, Klug teaches a display system (Fig. 2, #200 called a wearable display system. Paragraph 0025]) configured to project light to an eye of a user to display virtual image content in a vision field of said user, said eye having a retina and a pupil (Fig. 2. Paragraph [0025]-Klug discloses Fig. 2 illustrates an example of wearable display system #200 that can be used to present a VR, AR, or MR experience to a display system wearer or viewer #204. The display #208 may be coupled to a frame #212, which is wearable by a display system user, wearer, or viewer #204 and which is configured to position the display #208 in front of the eyes of the wearer #204 (Wherein an eye have a retina and pupil).),, said display system comprising: a frame (Fig. 2, #212 called a frame. Paragraph [0025]) configured to be supported on a head of the user (Fig. 2. Paragraph [0025]-Klug discloses the display #208 may be coupled to a frame #212, which is wearable by a display system user, wearer, or viewer #204 and which is configured to position the display #208 in front of the eyes of the wearer #204.); a head-mounted display (Fig. 2, #208 called a display. Paragraph [0025]) disposed on the frame (Fig. 2. Paragraph [0025]), said display configured to project light into said user's eye to display virtual image content to the user's vision field (Fig. 2. Paragraph [0025]-Klug discloses Fig. 2 illustrates an example of wearable display system #200 that can be used to present a VR, AR, or MR experience to a display system wearer or viewer #204. The display #208 may be coupled to a frame #212, which is wearable by a display system user, wearer, or viewer #204 and which is configured to position the display #208 in front of the eyes of the wearer #204.); at least one light source configured to direct light into said retina (Fig. 2-4. Paragraph [0006, 0017 and 0049]); one or more cameras (Fig. 4, #452 called an forward-facing imaging system. Paragraph [0041-0042]) configured to image the user's retina (Fig. 4, #452 called a imager. Paragraph [0042]), and processing electronics (Fig. 4, #450 called a controller. Paragraph [0034]) in communication with the display and the one or more cameras (Fig. 4, illustrates processing electronics #450 is connected to the display #405 and the one or more cameras #454 and #452. Paragraph [0034]), the processing electronics configured to: receive one or more images of the user's retina captured by the one or more cameras (Fig. 4. Paragraph [0128]); and estimate a location of a first feature of said eye based on one or more images produced by said one or more cameras (Fig. 4. Paragraph [0071]-Klug discloses the segments can be used individually, by selecting the particular segments which best suit a particular task, or they can be used collectively to multiscopically estimate the three-dimensional shape or pose of the eye.  In the former case, this selectivity can be used to, for example, select the image of the wearer's iris which has the least occlusion by eyelids or eyelashes.  In the latter case, the three dimensional reconstruction of the eye can be used to estimate orientation (by estimation of, for example, the location of the bulge of the cornea) or accommodation state (by estimation of, for example, the lens induced distortion on the apparent location of the pupil).).  
Klug fail to explicitly teach said camera comprising an image sensor and a camera lens.
However, Osman explicitly teaches said camera comprising an image sensor and a camera lens (Fig. 2A-B. Paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Klug of having a display system configured to project light to an eye of a user to display virtual image content in a vision field of said user, said eye having a retina and a pupil, said display system comprising: a frame configured to be supported on a head of the user; a head-mounted display disposed on the frame, said display configured to project light into said user's eye to display virtual image content to the user's vision field; at least one light source configured to direct light into said retina; one or more cameras configured to image the user's retina, with the teachings of Osman of having wherein said camera comprising an image sensor and a camera lens.

The motivation behind the modification would have been to obtain a head mounted display  system that enhances functionality the eye gesture input, since both Klug and Osman are Head mounted display systems that monitors the user`s eye. Wherein Klug HMD can include a processor that analyzes imagery acquired by the imager for eye tracking, biometric identification, multiscopic reconstruction of a shape of the eye, estimating an accommodation state of the eye, or imaging the retina of the eye, while Osman HMD gaming system that in response to a detection of the shift in the gaze direction, a portion of the screen is transitioned to a semi-transparent mode, enables a user to have a peek into the real-world without disrupting the user's game play.  Please see Klug et al. (US 2017/0082858 A1), Paragraph [0006-0007] and Osman et al. (US 2014/0364212 A1), Paragraph [0010 and 0011].

Regarding Claim 13, Klug in view of Osman teaches the display system of Claim 12, Klug further teaches wherein said location of said first feature of said eye comprises a location in 3D space (Fig. 7H. Paragraph [0070]-Klug discloses the imaging system #700 (or processing module #224 or #228) can analyze the reflection data from the plurality of segments to multiscopically calculate the three-dimensional shape of the eye or the gaze direction (e.g., eye pose) of the eye.).  

Regarding Claim 14, Klug in view of Osman teaches the display system of Claim 12, Klug further teaches wherein said location of said first feature of said eye is not a feature of said retina (Fig. 7H. Paragraph [0070]-Klug discloses the imaging system #700 (or processing module #224 or #228) can analyze the reflection data from the plurality of segments to multiscopically calculate the three-dimensional shape of the eye or the gaze direction (e.g., eye pose) of the eye.).  
.  

Regarding Claim 15, Klug in view of Osman teaches the display system of Claim 12, Klug further teaches wherein processing electronics is further configured to estimate a location of a second feature of said eye based on said location of said first feature of said eye (Fig. 7. Paragraph [0071]-Klug discloses they can be used collectively to multiscopically estimate the three-dimensional shape or pose of the eye.  In the former case, this selectivity can be used to, for example, select the image of the wearer's iris which has the least occlusion by eyelids or eyelashes.  In the latter case, the three dimensional reconstruction of the eye can be used to estimate orientation (by estimation of, for example, the location of the bulge of the cornea) or accommodation state (by estimation of, for example, the lens induced distortion on the apparent location of the pupil). Further in paragraph [0164]-Klug discloses wherein estimating the accommodation state of the eye comprises comparing an apparent location and shape of a pupil and iris of the eye across multiple images of a same wearer of the assembly.).  

Regarding Claim 16, Klug in view of Osman teaches the display system of Claim 15, Klug further teaches wherein said location of said second feature of said eye comprises a location in 3D space (Fig. 7. Paragraph [0071]-Klug discloses they can be used collectively to multiscopically estimate the three-dimensional shape or pose of the eye.  In the former case, this selectivity can be used to, for example, select the image of the wearer's iris which has the least occlusion by eyelids or eyelashes.  In the latter case, the three dimensional reconstruction of the eye can be used to estimate orientation (by estimation of, for example, the location of the bulge of the cornea) or accommodation state (by estimation of, for example, the lens induced distortion on the apparent location of the pupil).

Regarding Claim 17, Klug in view of Osman teaches the display system of Claim 15, Klug further teaches wherein said location of said second feature of said eye is not a feature of said retina (Fig. 7. Paragraph [0071]-Klug discloses they can be used collectively to multiscopically estimate the three-dimensional shape or pose of the eye.  In the former case, this selectivity can be used to, for example, select the image of the wearer's iris which has the least occlusion by eyelids or eyelashes.  In the latter case, the three dimensional reconstruction of the eye can be used to estimate orientation (by estimation of, for example, the location of the bulge of the cornea) or accommodation state (by estimation of, for example, the lens induced distortion on the apparent location of the pupil).  

Regarding Claim 18, Klug in view of Osman teaches the display system of Claim 12, Klug further teaches wherein said location of said first feature comprises the location of the said pupil (Fig. 7. Paragraph [0164]-Klug discloses wherein estimating the accommodation state of the eye comprises comparing an apparent location and shape of a pupil and iris of the eye across multiple images of a same wearer of the assembly.).  

Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (US 20170082858 A1), hereinafter referenced as Klug and in view of Osman et al. (US 2014/0364212 A1), hereinafter referenced as Osman and in further view of Wu et al. (US 2015/0098620 A1), hereinafter referenced as Wu.
  
Regarding Claim 19, Klug in view of Osman teaches the display system of Claim 18, Klug in view of Osman fail to explicitly teach wherein said location of said first feature comprises the location of the center of said pupil. 
However, Wu explicitly teach wherein said location of said first feature comprises the location of the center of said pupil (Fig. 1. Paragraph [0111]-Wu discloses tracking algorithms may thus compare the user's pupil center and glint locations in order to have the tracking model dynamically adapt to shifts of the camera and display (HMD) on the user's face.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Klug in view of Osman of having a 
Wherein having Klug`s a touch system wherein said location of said first feature comprises the location of the center of said pupil.
The motivation behind the modification would have been to obtain a head mounted display  system that enhances functionality the eye gesture input, since both Klug and Wu are Head mounted display systems that monitors the user`s eye. Wherein Klug HMD can include a processor that analyzes imagery acquired by the imager for eye tracking, biometric identification, multiscopic reconstruction of a shape of the eye, estimating an accommodation state of the eye, or imaging the retina of the eye, while Wu HMD system that normalize the pupil-center location, as determined by pupil detection module. This may help to eliminate or reduce the amount of calibration required by system and/or may help to improve the ability of system to provide accurate gaze tracking when drift of the head occurs.  Please see Klug et al. (US 2017/0082858 A1), Paragraph [0006-0007] and Wu et al. (US 2015/0098620 A1), Paragraph [0118].

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (US 20170082858 A1), hereinafter referenced as Klug and in view of Osman et al. (US 2014/0364212 A1), hereinafter referenced as Osman and in further view of OZGUNER et al. (US 2018/0322688 A1), hereinafter referenced as OZGUNER.

Regarding Claim 20, Klug in view of Osman teaches the display system of Claim 12, Klug in view of Osman fail to explicitly teach wherein said location of said second feature comprises the location of the eyeball center or center of rotation of the eye.
However, OZGUNER explicitly teach wherein said location of said second feature comprises the location of the eyeball center or center of rotation of the eye (Fig. 9. Paragraph [0075]- OZGUNER discloses based on sensor data provided by eye tracking system 1021, HMD 1000 may be used to determine a location of a pupil, a center of rotation of an eyeball, an optical axis of an eyeball, and/or a gaze or viewing angle of an end user's eye.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Klug in view of Osman of having a display system configured to project light to an eye of a user to display virtual image content in a vision field of said user, said eye having a retina and a pupil, said display system comprising: a frame configured to be supported on a head of the user; a head-mounted display disposed on the frame, said display configured to project light into said user's eye to display virtual image content to the user's vision field; at least one light source configured to direct light into said retina; one or more cameras configured to image the user's retina, with the teachings of OZGUNER of having wherein said location of said first feature comprises the location of the center of said pupil.
Wherein having Klug`s a touch system wherein said location of said first feature comprises the location of the center of said pupil.
The motivation behind the modification would have been to obtain a head mounted display  system that enhances functionality the eye gesture input, since both Klug and OZGUNER are Head mounted display systems that monitors the user`s eye. Wherein Klug HMD can include a processor that analyzes imagery acquired by the imager for eye tracking, biometric identification, multiscopic reconstruction of a shape of the eye, estimating an accommodation state of the eye, or imaging the retina of the eye, while OZGUNER HMD system that improve a user`s experience.  Please see Klug et al. (US 2017/0082858 A1), Paragraph [0006-0007] and OZGUNER et al. (US 2018/0322688 A1), Paragraph [0064].




Allowable Subject Matter

Claim 1, an independent claim along with its respective dependent claims 2-11, would be allowable if rewritten or amended to overcome the claim objections, set forth in this office action.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to explicitly teach, wherein said camera is disposed with respect to said reflective element such that light from said VCSEL is reflected from the user's eye to said reflective element and is reflected from said reflective element to said camera to form images of said eye that are captured by said camera, as claimed in claim 1.



Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	EDWIN et al.  (US 2020/0012095 A1)- A head-mounted display system is configured to project light to an eye of a user wearing the head-mounted display system to display content in a vision field of said user.  The head-mounted display system comprises at least one diffusive optical element, at least one out-coupling optical element, at least one mask comprising at least one mask opening, at least one illumination in-coupling optical element configured to in-couple light from at least one illumination source into a light-guiding component, an image projector configured to in-couple an image and an at least one illumination source is configured to in-couple light into at least one illumination in-coupling optical element,......... Please see Fig. 1. Abstract.
(b)	Bickerstaff et al.  (US 20160035140 A1)- An image processing method for a head mounted display device is provided, operable in respect of an image generated for display by the head mountable display device according to at least one of an initial position or orientation of a viewpoint.  The method includes detecting one or both of a current position or orientation of the head mountable display device depending upon a display time at which the image is to be displayed......... Fig. 1-2. Abstract.
(c)	LEWIS (US 20130208234 A1)- Improved wearable optics is disclosed.  The wearable optics comprises a frame member and a lens.  The wearable optics also includes circuitry within the frame member for enhancing the use of the wearable optics.  A system and method in accordance with the present invention is directed to a variety of ways to enhance the use of eyeglasses.  They are: (1) media focals, that is, utilizing the wearable optics for its intended purpose and enhancing that use by using imaging techniques to improve the vision of the user.......... Fig. 7. Abstract.
(d)	Connor (US 2019/0004325 A1)- This invention is augmented reality eyewear with Volumetric Annular Photon Emission (VAPE) technology comprising: an annular light projector; an annular light reflector/refractor which redirects light rays from the annular light projector away from the person's eye; and a semi-reflective eyewear lens which reflects light rays from the projector back toward the person's eye and also transmits light rays from the environment toward the person's eye.  This technology can enable a person to see their environment with minimal vision impairment while simultaneously displaying virtual objects with minimal light loss............ Fig. 1. Abstract.
(e)	Hatzilias et al. (US 20200150425 A1)- A near-eye optic includes a substrate having a clear aperture for propagating light.  A plurality of inconspicuous electrical components is supported by the substrate in the clear aperture of the substrate.  The inconspicuous electrical components may be disposed in an inconspicuous pattern and may be electrically coupled to a plurality of inconspicuous conductive traces, which may also be disposed in an inconspicuous pattern.............. Fig. 1. Abstract.
(e)	Hatzilias et al. (US 20200153203 A1)- A plurality of light sources such as vertical-cavity surface-emitting lasers (VCSELs) are configured to emit non-visible light through emission apertures.  Optics are formed over the emission apertures of the plurality of light sources.  The optics may provide different tilt angles or divergence angles to the non-visible light emitted by the light sources in the plurality of light sources............... Fig. 1. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628